        Case 4:20-cr-00077-BMM Document 23 Filed 02/02/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                      GREAT FALLS MONTANA

UNITED STATES OF AMERICA,                    Case No. CR 20-77-GF-BMM

                Plaintiff,

vs.
                                                         ORDER
CODY RYAN GALE,

               Defendant.

      Defendant Cody Ryan Gale, having filed a Motion to Conduct Change of Plea

Hearing by Video Conference, there being no objection from the Government;

      IT IS HEREBY ORDERED the Defendant, Cody Ryan Gale may appear via

Zoom for the Change of Plea Hearing, currently scheduled for February 24, 2021, at

1:30 p.m.

      DATED this 2nd day of February, 2021.




                                        1
